TATE, J.,
dissents. A stay order should issue permitting the applicant to file his application for review. Contrary to usual principles, we are permitting the applicant to stay in jail while his lawyers complete the paper work to secure review of his contempt conviction. The direct contempt was committed on October 27, 1972. No punishment forthwith was ordered following the hearing of November 21, 1972. La.C.Civ.P. Art. 223. He was belatedly served on Feb. 10, Saturday, to appear on Monday, Feb. 12, 1973, to receive a ruling. His motions for continuance because his lawyer was out of town, warranted granting, because of serious legal and constitutional issues posed.